          Case 2:19-cv-00038-GMN-BNW Document 17 Filed 06/03/19 Page 1 of 2



1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11
        MICHELLE M. NAULT,                                Case No 2:19-cv-00038-GMN-BNW
12
                                   Plaintiff,
13                                                              MOTION FOR SECOND
        vs.                                                  EXTENSION OF TIME TO FILE
14
                                                               MOTION FOR REMAND
15      COMMISSIONER OF SOCIAL
        SECURITY ADMINISTRATION,
16

17
                                  Defendant.

18

19            Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a SEVEN day (7) calendar day extension of time, to file the MOTION TO FOR

21   REMAND, up to and including June 10, 2019.
22            Plaintiff’s current deadline to file the MOTION FOR REMAND is June 3, 2019.
23            The Appellate Attorney Writer’s brief writing calendar has been overloaded and we
24   graciously would appreciate this small extension.
25            We were not able to timely communicate with opposing counsel, but opposing counsel
26    has typically never had an objection to a request for an extension.
27

28
          Case 2:19-cv-00038-GMN-BNW Document 17 Filed 06/03/19 Page 2 of 2



1
            It is therefore respectfully requested that Plaintiff be granted a SEVEN day (7) calendar
2
     extension of time to file the MOTION FOR REMAND up to and including June 10, 2019.
3

4
       DATED this 2nd day of May, 2019.
5
        /s/   Joshua R. Harris
6      JOSHUA HARRIS, ESQ.
7      Nevada State Bar No. 9580
       Richard Harris Law Firm
8      801 S Fourth St.
       Las Vegas NV 89101
9      Ph: (702) 444-4392
10     Fax: (702) 444-4455
       Email: josh@richardharrislaw.com
11     Attorney for Plaintiff
12

13   I, NOEL S. ANSCHUTZ, hereby certify that I caused a copy of MOTION FOR SECOND
     EXTENSION OF TIME TO FILE MOTION FOR REMAND
14   to be serviced, via CM/ECF notification, on:
15
     Michael K. Marriott
16   Assistant Regional Counsel
     Social Security Administration
17   Office of the General Counsel, Region IX
18
     160 Spear Street, Suite 800
     San Francisco, CA 94105
19   Telephone: 415-977-8985
     Facsimile: 415-744-0134
20   Email: Michael.Marriott@ssa.gov
21    Attorney for Defendant
22

23                                                     The court having received defendant's Non-
                                                       Opposition hereto (ECF No. 19),
24                                                     IT IS SO ORDERED:
25

26
                                                       ____________________________________
27                                                     UNITED STATES MAGISTRATE JUDGE
28                                                             June 6, 2019
                                                       DATED: ________________________
